United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 20, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10157
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERTO GONZALEZ MENDOZA, also known as Huahuis,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CR-252-2
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Roberto Gonzales Mendoza (Mendoza) appeals his conviction

and the sentence imposed following his guilty plea conviction to

conspiracy to possess with intent to distribute five kilograms or

more of cocaine.   Mendoza was sentenced to 168 months of

imprisonment.

     Mendoza fails to show that the court committed clear error

by increasing his sentence based on the presence of two firearms

in the house where he was arrested and where a large amount of

cocaine and cash was seized.    See United States v. Farias, 469

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10157
                                 -2-

F.3d 393, 399 (5th Cir. 2006), cert. denied, ___ S. Ct. ___, 2007
WL 408195 (Mar. 5, 2007).   Mendoza also fails to show that the

court abused its discretion and imposed an unreasonable sentence

where the court declined to reduce the sentence due to Mendoza’s

deportability and where the court did not give a detailed

explanation of its consideration of the sentencing factors of 18

U.S.C. § 3553(a).   See United States v. Mares, 402 F.3d 511, 519

(5th Cir. 2005).

     The judgment of the district court is AFFIRMED.